210 Ga. 23 (1953)
77 S.E.2d 440
KLEBOLD
v.
KLEBOLD, alias VENTURIS.
18272.
Supreme Court of Georgia.
Submitted July 14, 1953.
Decided September 14, 1953.
W. Harvey Armistead, for plaintiff in error.
Guy Tyler, contra.
HEAD, Justice.
1. "In a contest between the father and mother over the custody of a minor child in a habeas corpus proceeding the welfare of the child is of paramount consideration, and an award made by the judge based upon the evidence and in the exercise of a sound discretion will not be set aside." Attaway v. Attaway, 194 Ga. 448 (22 S. E. 2d 50); Pruitt v. Butterfield, 189 Ga. 593 (6 S. E. 2d 786); Willingham v. Willingham, 192 Ga. 405 (15 S. E. 2d 514).
2. Under the evidence in this case, both parents had been delinquent in performing their legal and moral obligations to their minor child. The judgment of the trial judge, finding that it is to the best interest of the child to remain with her mother, was not without evidence to support it.
Judgment affirmed. All the Justices concur, except Atkinson, P.J., not participating.